     Case
     Case2:21-cv-01007-APG-NJK
          2:21-cv-01007-APG-NJK Document
                                Document10
                                         7 Filed
                                           Filed06/16/21
                                                 06/17/21 Page
                                                          Page11of
                                                                of32




     WRIGHT, FINLAY & ZAK, LLP
 1
     Ramir M. Hernandez, Esq.
 2   Nevada Bar No. 13146
     7785 W. Sahara Ave., Suite 200
 3   Las Vegas, NV 89117
     (702) 475-7964; Fax: (702) 946-1345
 4
     rhernandez@wrightlegal.net
 5   Attorneys for Defendant, Conn Appliances, Inc.

 6                                UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA

 8   BOBBIE DARNELL,                                     Case No.: 2:21-cv-01007-APG-NJK
 9                  Plaintiff,                           JOINT MOTION TO EXTEND
10                                                       DEADLINE TO RESPOND TO
            vs.                                          PLAINTIFF’S COMPLAINT (FIRST
11                                                       REQUEST)
     EQUIFAX INFORMATION SERVICES, LLC;
12   EXPERIAN INFORMATION SOLUTIONS,
13   INC.; SOUTHERN CALIFORNIA EDISON
     COMPANY; SNAP-ON CREDIT, LLC;
14   CONN APPLIANCES, INC.; and PAC AUTO
     FINANCE,
15
16                  Defendants.

17
            Plaintiff, Bobbie Darnell (“Plaintiff”), and Defendant, Conn Appliances, Inc. (“Conn”)
18
     (collectively “Parties”), by and through their counsel of record, hereby stipulate and agree as
19
     follows:
20
            On May 26, 2021, Plaintiff filed his Complaint [ECF No. 1]. Conn was served with
21
     Plaintiff’s Complaint on May 27, 2021. The deadline for Conn to respond to Plaintiff’s Complaint
22
     is June 17, 2021. The Parties have discussed extending the deadline for Conn to respond to
23
     Plaintiff’s Complaint to allow for better investigation of the allegations and discuss possible
24
     resolution of the matter.
25
            WHEREAS, the Parties hereby stipulate and agree to extend the deadline for Conn to file
26
     their responsive pleading to Plaintiff’s Complaint to July 19, 2021.
27
            This is the first motion for an extension of time for Conn to file their responsive pleading.
28
     The extension is requested in good faith and is not for purposes of delay or prejudice to any other



                                                 Page 1 of 3
     Case
     Case2:21-cv-01007-APG-NJK
          2:21-cv-01007-APG-NJK Document
                                Document10
                                         7 Filed
                                           Filed06/16/21
                                                 06/17/21 Page
                                                          Page22of
                                                                of32




 1   party.
 2            As part of this motion, Conn agrees to participate in any Rule 26(f) conference that occurs
 3   during the pendency of this extension.
 4            DATED this 16th day of June, 2021.
 5
       WRIGHT, FINLAY & ZAK, LLP                            KIND LAW
 6
 7     /s/ Ramir M. Hernandez                               /s/ Michael Kind
       Ramir M. Hernandez, Esq.                             Michael Kind, Esq.
 8     Nevada Bar No. 13146                                 Nevada Bar No. 13903
 9     7785 W. Sahara Ave., Suite 200                       8860 S. Maryland Pkwy, Suite 106
       Las Vegas, NV 89117                                  Las Vegas, NV 89123
10     Attorneys for Defendant, Conn Appliances,            Attorneys for Plaintiff, Bobbie Darnell
       Inc.
11
12
13
14
15                                                         IT IS SO ORDERED:

16
                                                           ___________________________________
17                                                         UNITED STATES MAGISTRATE JUDGE
18
                                                           DATED:        June 17, 2021
                                                                        _________________________
19
20
21
22
23
24
25
26
27
28



                                                  Page 2 of 3
